PER CURIAM.*
Emilio Rios-Cruz (“Rios”) appeals his guilty plea conviction of felony illegal entry *231in violation of 8 U.S.C. § 1325(a). Rios argues that the district court erred in enhancing his current offense with his prior, uncounseled conviction of misdemeanor illegal entry, for which he received a sentence of probation. Rios argues in the alternative that his right to counsel was triggered in the prior conviction because imprisonment was an authorized punishment for misdemeanor illegal entry and that his waiver of his right to counsel was invalid. Rios acknowledges that his arguments are foreclosed by this court’s decision in United States v. Perez-Macias, 335 F.3d 421, 426 n. 11, 427-28 & n. 14 (5th Cir.2003); however, he seeks to preserve these issues for Supreme Court review.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.